Citation Nr: 0811153	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected bilateral pes planus.  

2.  Entitlement to service connection for hammertoe deformity 
of both feet, to include as secondary to the service-
connected bilateral pes planus.  

3.  Entitlement to a temporary total evaluation based on 
treatment for a service-connected disability requiring 
convalescence.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to August 1992.   

The issues of a higher initial rating for the service-
connected bilateral pes planus and service connection for 
hammertoes come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 RO rating decision.  The issue of 
a temporary total rating comes before the Board on appeal 
from a March 2004 RO rating decision.  

As one claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The June 2003 RO rating decision granted an initial 10 
percent rating for the service-connected bilateral pes 
planus; however, the RO assigned a rating of 30 percent for 
the service-connected pes planus, effective on January 23, 
2003.  

Inasmuch as a rating higher than 30 percent for the service-
connected pes planus is available, and inasmuch as a claimant 
is presumed to be seeking maximum available benefit for a 
given disability, the claim for higher ratings, as reflected 
on the title page, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The issue of service connection for hammertoe deformity 
involving both feet claimed as secondary to the service-
connected pes planus and the claim for a temporary total 
rating are addressed in the remand portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected bilateral pes planus disability 
picture is not shown to be productive of a disability picture 
manifested by pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher 
than 30 percent rating for the service-connected pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 
5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2003, after to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2004 SOC.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2003 letter and a March 2005 letter advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for a higher initial rating, and 
of the evidence of record.  The Board finds that she has 
accordingly been constructively invited to give VA all the 
relevant evidence in her possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 SOC, which 
suffices for Dingess.  

The Board notes that the veteran was not advised of the 
information regarding the effective date that may be 
assigned; however, the Board's decision herein denies the 
claim for increased initial rating, so no effective date is 
being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
to a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the December 2003 and 
March 2005 VCAA letters were in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals.  

The Board is aware that the December 2003 and March 2005 VCAA 
letters VCAA letter did not provide the type of notification 
set forth in the second and third requirements of Vazquez-
Flores.  However, the June 2003 and October 2004 VA 
examination paralleled the relevant diagnostic criteria.  
These studies, as well as the veteran's access to her VA 
examination reports, reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claim.  

Moreover, as the veteran discussed her service-connected 
disability in terms of relevant symptomatology in her various 
statements and as she described the functional effects of her 
disabilities on her everyday life in support of her claims 
during her examinations, the Board is satisfied that she had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the March 2004 SOC was followed 
up by a December 2004 SSOC, representing VA action that 
served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in June 2003 
and October 2004 VA examinations.   

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of bilateral pes planus.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that his service-connected bilateral pes 
planus warrants a rating in excess of the current 30 percent.  

The veteran has been rated under 38 C.F.R. § 4.20 Diagnostic 
Code 5276.  Under Diagnostic Code 5276 a rating of 10 percent 
is granted for moderate unilateral or bilateral symptoms to 
include weight bearing line over or medial to the great toe, 
inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  

A 20 percent (unilateral) or 30 percent (bilateral) rating is 
granted for severe symptoms to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  

A 30 percent (unilateral) or 50 percent (bilateral) rating is 
granted for pronounced symptoms to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

At the June 2003 VA examination, the veteran reported having 
pain in both feet and the left ankle in the Achilles tendon 
area on a daily basis.  Her feet were aggravated by long 
periods of standing or when she walked at her warehouse job.  
She occasionally took Aleve as treatment.  The pain was 
constant in nature without specific flares.  She did not use 
any crutches, braces, canes, or corrective shoes; however, 
she used inserts which did not help.  

On examination, the veteran was noted to ambulate with a flat 
gait without flexion of the toes due to pain from calluses 
and the Achilles tendon area.  An examination of the left 
foot revealed two acutely tender calluses that measured .6 
inches in the forefoot and anterior heel area and were raised 
and caused pain on pressure.  The left foot showed tenderness 
at the Achilles tendon insertion with deviation of the tendon 
at 25 degrees.  The right foot revealed an acutely tender .7 
inch raised calluses in the forefoot sole area.  

There was a hammertoe deformity of the left first toe, which 
was not passively correctable, and pain over the first 
metatarsophalangeal (MP) joint, but otherwise the foot 
examination was within normal limits.  The examiner noted 
that there were no specific joint abnormalities except for 
the hammertoe.  

There was no painful joint motion or additional limitation 
due to pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  In addition, there was 
no breakdown or unusual shoe wear.  The only skin or vascular 
changes were calluses.  

The VA examiner stated that a moderate degree of pes planus 
was present bilaterally.  The veteran was diagnosed with 
bilateral pes planus, painful nucleated calluses, 
bilaterally, left foot hammertoe and metatarsalgia.  The 
examiner stated that the metatarsalgia was secondary to the 
above.  

In February 2003 and March 2003, the veteran underwent 
debridement of chronic plantar lesions of the sub 2nd and 5th 
toes, bilaterally, as well as, dorsal to both 5th toes.  In 
August 2003, the veteran underwent an arthroplasty to the 5th 
toe bilaterally, tenotonomy, a capsulotomy to the 5th MP 
joints and probably to include K-wire pinning.  The Board 
notes that the private physician did not state if the surgery 
was related to the service-connected bilateral pes planus or 
to other foot condition.  

At an October 2004 VA examination, the veteran stated that 
the pain was along the lateral edges of the feet along the 
base of the fifth toes, bilaterally.  The pain was aggravated 
when she stood or walked, and there was tenderness under the 
transverse arch of the foot between the first and second toes 
where there were calluses on the left great toe.  She did not 
use a cane, a brace or crutches or wear corrective shoes or 
inserts.  She walked up to 4 miles a day as a warehouse 
supervisor.  

The examiner noted that the veteran had undergone a bilateral 
arthrotomy of the fifth MP joint in August 2003 and that she 
was off of work for 3 1/2 months due to the foot surgery.  

An examination of the feet revealed 1 to 1.5 cm scar that was 
vertically along the dorsal surfaces of both feet over the MP 
joints; however, the joints were not tender to touch.  There 
was some tenderness noted along the lateral aspect of each 
side of the foot just proximal to the MP joint and a callus 
over the proximal interphanalgeal (PIP) joint of the fifth 
toes, bilaterally.  

The fifth toes were held in flexion with a hammer 
configuration, and the fourth toes, bilaterally, were in a 
position of flexion so that the ends of the toes touched the 
floor.  The veteran could not extend or flex the fifth toes; 
however, the examiner could manually do it.  

Tender calluses, were noted on the plantar surfaces of both 
feet under the transverse arch between the first and second 
toes and were 1.5 to 2 cm. in width and had a hard center and 
were tender to the touch.  There was no abnormal shoe wear to 
indicate abnormal weight bearing.  

An examination of the hind foot showed a 5 degree pronation 
of the forefoot and Achilles tendon malalignment of about 5 
degrees that could be corrected on manipulation.  There was 
no pain on manipulation.  It was noted that the malalignments 
were easily correctable by manipulation.  

The examiner diagnosed the veteran with mild pes planus and 
noted that she had some arch left with the feet in a weight 
bearing position.  There were two calluses on the plantar 
surface of the left great toe; one was .5 cm proximal to the 
tip of the toe on the plantar surface and was slightly 
hyperpigmented, tender, and .5 cm. in diameter.  The second 
was between the MP and PIP joints of the plantar surface of 
the left great toe.  It was quite tender to palpation and .5-
.75 cm. in width.  There was tenderness over the insertion of 
the Achilles tendon, bilaterally.  There was no evidence of 
marked inward displacement or any spasm noted in that area.  

The examiner assessed the veteran with bilateral pes planus, 
hammertoes status post arthrotomy of the fifth toes of both 
feet with residuals, and calluses of the feet, bilaterally.  
The examiner noted that in review of the claims file and her 
service medical records that the veteran had had calluses 
while on active duty.  He also noted that there was no change 
in the examination with repetitive motion.  

After carefully reviewing the evidentiary record, the Board 
finds that the service-connected bilateral pes planus is not 
shown to warrant a rating higher than the currently assigned 
30 percent.  

The service-connected bilateral pes planus is not shown to be 
productive of pronounced impairment manifested by objective 
evidence of marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement and severe spasm 
of the Achilles tendon and no improvement with the use of 
orthopedic shoes or appliances.  

Significantly, during the recent VA examination, the examiner 
characterized the pes planus as being only mild in degree.  
Absent findings of greater that severe pes planus of either 
foot, a higher rating is not assignable for the service-
connected disability.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  However, none of the VA 
examinations showed that the veteran's motion was limited by 
pain, fatigue, weakness or lack of endurance.  

Accordingly, the Board finds that a higher initial rating in 
excess of 30 percent for the service-connected bilateral pes 
planus is not warranted.  


ORDER

An increased, initial rating in excess of 30 percent for the 
service-connected pes planus is denied.  


REMAND

The veteran asserted that her hammertoes are the result of 
military service.  Therefore, the RO should arrange for a VA 
examination to determine the nature and likely etiology of 
the claimed hammertoes, to include if they are secondary to 
her service-connected bilateral pes planus.  

In addition, the veteran is claiming temporary total rating 
because of treatment for a service-connected condition 
requiring convalescence under 38 C.F.R. § 4.30 following her 
August 2003 surgery.  Therefore, a VA examination is needed 
in order to clarify to the nature and purpose of the recent 
foot surgery.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support her claim.  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
hammertoe deformity.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
any claimed hammertoe deformity is shown 
at least as likely as not to have had its 
clinical onset in-service or to have been 
caused or aggravated by her service-
connected bilateral pes planus.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for bilateral 
hammertoes as secondary to her service-
connected bilateral pes planus and the 
claim for a temporary total rating should 
be reviewed in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


